NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 7, 2019*
                                Decided January 8, 2019

                                        Before

                             DIANE P. WOOD, Chief Judge

                             DIANE S. SYKES, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge

No. 17-3328

NOAH SCHROEDER,                                  Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Eastern District
                                                 of Wisconsin.
      v.
                                                 No. 15-CV-1158

TERRY SAWALL, et al.,                            Lynn Adelman,
     Defendants-Appellees.                       Judge.


                                       ORDER

       Noah Schroeder, a Wisconsin inmate, sued prison officials for deliberate
indifference in failing to protect him from an attack by another inmate. The district
court granted the defendants’ motion for summary judgment because Schroeder did not
demonstrate that any defendant knew of a substantial risk of serious harm. We affirm.




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 17-3328                                                                             Page 2

        Schroeder was accused by fellow inmate Kevin Stuckey of being a “snitch.”
According to a conduct report that charged Stuckey with making unauthorized phone
calls, Schroeder had told the investigating officer that Stuckey had helped him make
calls in exchange for food. Schroeder, concerned about the ramification of being labeled
a snitch, sent a letter to the prison’s security director stating that he feared for his safety
and that the officer had fabricated the report. He also filed an inmate complaint
accusing the officer of misconduct for filing a false conduct report. The complaint-
examiner dismissed the complaint, explaining that Schroeder’s only legitimate safety
concern would relate to Stuckey, with whom Schroeder continued to associate
peacefully even after the conduct report had been issued. In any event, the complaint-
examiner added, Stuckey and Schroeder already were housed in different units.

       About three months later, Schroeder was attacked by another inmate who had
gained improper access to the recreation field during Schroeder’s scheduled recreation
time. That inmate “choked out” Schroeder, repeatedly stabbed him with a sharpened
paint brush, and called him a snitch. The attack lasted until officers who were
supervising the recreation field intervened.

        Schroeder sued prison officials under the Eighth Amendment for being
deliberately indifferent to the risk that an attack would occur. See 42 U.S.C. § 1983. The
district court ultimately entered summary judgment for the defendants, explaining that
Schroeder had not produced sufficient evidence for a jury to conclude that the
defendants subjectively knew about the risk and did not take reasonable measures to
abate it. See Farmer v. Brennan, 511 U.S. 825, 846–47 (1994); Giles v. Tobeck, 895 F.3d 510,
513 (7th Cir. 2018).

        On appeal Schroeder generally challenges the district court’s conclusion that he
did not establish the defendants’ culpable state of mind, and stresses that officers knew
of the ramifications of being named in Stuckey’s conduct report. But “[j]ust because a
correctional officer knows an inmate has been branded a snitch—and it’s common
knowledge that snitches face unique risks in prison—does not mean that an officer
violates the Constitution if the inmate gets attacked.” Dale, 548 F.3d at 570. An officer
does not violate the Eighth Amendment “unless the official knows of and disregards an
excessive risk to inmate health or safety.” Farmer, 511 U.S. at 837. And Schroeder has
presented no evidence that any defendant knew of such a risk. The most any defendant
knew was that, three months before the attack, Schroeder was named in Stuckey’s
conduct report, but there is no indication that any defendant would have known that
No. 17-3328                                                                           Page 3

any threat was posed by the inmate who ultimately attacked Schroeder—an inmate
who was uninvolved in the incidents giving rise to Stuckey’s conduct report.

       Schroeder insists that the attack was nonetheless foreseeable, but his arguments
are unpersuasive. To the extent he speculates that his name in the conduct report may
have led the assaulting inmate to suspect him of being a confidential informant
elsewhere, his theory does not impute knowledge of a serious risk of harm to any
defendant. See Klebanowski v. Sheahan, 540 F.3d 633, 639 (7th Cir. 2008). Schroeder also
asserts that his assailant told an officer—one not named as a defendant—about plans to
attack him, but points to no factual basis for knowing that such a conversation occurred,
and ideas based on hunches or rumors are insufficient to avert summary judgment. See
FED. R. CIV. P. 56(c); Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008). In any case,
what was told to a non-defendant officer in no way establishes what any individual
defendant here knew.

       Schroeder also asserts that lying on a conduct report violates prison policy and
amounts to deliberate indifference per se. But violation of a prison policy alone does not
violate the Constitution or suggest deliberate indifference. See Lewis v. Richards, 107 F.3d
549, 553 n. 5 (7th Cir. 1997); Langston v. Peters, 100 F.3d 1235, 1238 (7th Cir. 1996).

                                                                                 AFFIRMED